     Case 2:20-cv-01908-APG-BNW Document 5 Filed 01/06/21 Page 1 of 3



1                                 UNITED STATES DISTRICT COURT
2                                         DISTRICT OF NEVADA
3     JOHN GAINES,                                               Case No. 2:20-cv-01908-APG-BNW
      aka Kenya Gaines,
4                                                                                ORDER
                                                 Plaintiff
5
              v.
6
      HUTCH, et al.,
7
                                             Defendants
8
9
             This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983 by a
10
     state prisoner. On October 16, 2020, Magistrate Judge Weksler ordered plaintiff John Gaines to
11
     file a fully complete application to proceed in forma pauperis or pay the full filing fee of $400 on
12
     or before December 14, 2020. ECF No. 3 at 2-3. The December 14, 2020 deadline has now
13
     expired, and Gaines has not filed a fully complete application to proceed in forma pauperis or paid
14
     the full $400 filing fee.
15
             District courts have the inherent power to control their dockets and “[i]n the exercise of
16
     that power, they may impose sanctions including, where appropriate . . . dismissal” of a case.
17
     Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may
18
     dismiss an action, with prejudice, based on a party’s failure to prosecute an action, failure to obey
19
     a court order, or failure to comply with local rules. See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th
20
     Cir. 1995) (affirming dismissal for noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d
21
     1258, 1260-61 (9th Cir. 1992) (affirming dismissal for failure to comply with an order requiring
22
     amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming
23
     dismissal for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of
24
     address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal
25
     for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)
26
     (affirming dismissal for lack of prosecution and failure to comply with local rules).
27
             In determining whether to dismiss an action for lack of prosecution, failure to obey a court
28
     order, or failure to comply with local rules, the court must consider several factors: (1) the public’s
     Case 2:20-cv-01908-APG-BNW Document 5 Filed 01/06/21 Page 2 of 3



1    interest in expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the
2    risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on their
3    merits; and (5) the availability of less drastic alternatives. See Thompson, 782 F.2d at 831;
4    Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130; Ferdik, 963 F.2d at 1260-61; Ghazali,
5    46 F.3d at 53.
6           Here, the Court finds that the first two factors, the public’s interest in expeditiously
7    resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
8    dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of dismissal,
9    since a presumption of injury arises from the occurrence of unreasonable delay in filing a pleading
10   ordered by the court or prosecuting an action. See Anderson v. Air West, 542 F.2d 522, 524 (9th
11   Cir. 1976). The fourth factor—public policy favoring disposition of cases on their merits—is
12   greatly outweighed by the factors in favor of dismissal discussed herein. Finally, a court’s warning
13   to a party that his failure to obey the court’s order will result in dismissal satisfies the
14   “consideration of alternatives” requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-
15   33; Henderson, 779 F.2d at 1424. Judge Weksler’s order expressly stated: “IT IS FURTHER
16   ORDERED that, if Plaintiff does not file a fully complete application to proceed in forma pauperis
17   with all three documents or pay the full $400 filing fee for a civil action on or before December
18   14, 2020, the Court will dismiss this action without prejudice for Plaintiff to refile the case with
19   the Court, under a new case number, when Plaintiff has all three documents needed to file a
20   complete application to proceed in forma pauperis or pays the the full $400 filing fee.” ECF No.
21   3 at 3. Thus, Gaines had adequate warning that dismissal would result from his noncompliance
22   with Judge Weksler’s order.
23          I THEREFORE ORDER that this action is dismissed without prejudice based on plaintiff
24   John Gaines’ failure to file a fully complete application to proceed in forma pauperis or pay the
25   full filing fee in compliance with this court’s order dated October 16, 2020.
26          ///
27          ///
28          ///



                                                    -2-
     Case 2:20-cv-01908-APG-BNW Document 5 Filed 01/06/21 Page 3 of 3



1           I FURTHER ORDER that the Clerk of Court will close the case and enter judgment
2    accordingly.
3           IT IS SO ORDERED.
4                   January 6, 2021
            DATED: _____________________
5
                                                   ANDREW P. GORDON
6                                                  UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             -3-
